Case 8:20-cv-00729-DOC-DFM Document 30 Filed 09/21/20 Page 1 of 3 Page ID #:205




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
       GREGORY F. HURLEY, Cal. Bar No. 126791
   3   ghurley@sheppardmullin.com
       MICHAEL J. CHILLEEN, Cal. Bar No. 210704
   4   mchilleen@sheppardmullin.com
       650 Town Center Drive, 10th Floor
   5   Costa Mesa, California 92626-1993
       Telephone: 714.513.5100
   6   Facsimile: 714.513.5130
   7 Attorneys for Defendant
       RALPHS GROCERY COMPANY
   8
   9                                  UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11
  12 Rafael Arroyo, Jr.,                            Case No. 8:20-cv-00729-DOC-DFM
                                                    Honorable David O. Carter
  13                     Plaintiff,
                                                    DEFENDANT RALPHS GROCERY
  14            v.                                  COMPANY’S REPLY BRIEF IN
  15 Ralphs Grocery Company, an Ohio                SUPPORT OF SUMMARY
       Corporation; and Does 1-10,                  JUDGMENT, OR IN THE
  16                                                ALTERNATIVE, SUMMARY
                         Defendants.
  17                                                ADJUDICATION
  18                                                DATE: October 5, 2020
  19                                                TIME: 8:30 a.m.
                                                    DEPT: 9D
  20
                                                    Action Filed: April 13, 2020
  21                                                Trial Date:   None Set
  22
  23
  24
  25
  26
  27
  28


       SMRH:4849-6884-3980.1                                                       REPLY BRIEF
Case 8:20-cv-00729-DOC-DFM Document 30 Filed 09/21/20 Page 2 of 3 Page ID #:206




   1 I.         INTRODUCTION.
   2            Plaintiff concedes that the Court should grant Defendant’s motion for
   3 summary judgment on the grounds of mootness. However, Plaintiff wants to avoid
   4 a ruling that his self-service ticket and bag claims are not legally viable so he can
   5 continue to file hundreds of ADA lawsuits to try to extort monetary settlements
   6 based on frivolous claims. The Court should not tolerate Plaintiff’s gamesmanship.
   7 II.        ARGUMENT
   8            A.       Plaintiff’s Self-Service Ticket And Bag Claims Fail As A Matter Of
   9 Law.
  10            As explained in Defendant’s moving papers, reach range requirements do not
  11 apply to self-service items on shelves or display units such as bags or tickets in a
  12 meat, deli, or produce department. (1991 ADAAG §4.1.3(12); 2010 ADAAG §
  13 225.2.2; 2016 CBC § 11B-225.2.2; Peters v. Winco Foods, Inc., 320 F.Supp.2d
  14 1035, 1038 (E.D. Cal. 2004) (“Defendant persuasively argued that the court should
  15 find the [produce] scale to be outside the scope of the ADA by drawing analogy to
  16 merchandise shelves and displays, which are not covered by the ADA”); Neal v.
  17 Second Sole of Youngstown, Inc., 2018 WL 1740140, *9 (N.D. Ohio 2018) (“The
  18 ADA regulations exempt self-service shelving from their reach-range requirements.
  19 As Department of Justice’s guidance manual for small business owners explains:
  20 ‘Shelves and counters must be on an accessible route with enough space to allow
  21 customers using mobility devices to access merchandise. However, shelves may be
  22 of any height since they are not subject to the ADA’s reach range requirements”).
  23            Plaintiff argues that 1991 ADAAG §§ 4.1.3(13) and 4.27 apply. Plaintiff is
  24 wrong for several independent reasons. First, Plaintiff conveniently fails to cite
  25 1991 ADAAG § 4.27.1 which limits the application of §§ 4.27.3, and states that:
  26 “controls and operating mechanisms required to be accessible by 4.1 shall comply
  27 with 4.27.” Nowhere does Section 4.1 require bags or tickets to be accessible. To
  28 the contrary, Section 4.1.3(12) reads as follows:

                                                   -1-
       SMRH:4849-6884-3980.1                                                        REPLY BRIEF
Case 8:20-cv-00729-DOC-DFM Document 30 Filed 09/21/20 Page 3 of 3 Page ID #:207




   1                     “Shelves or display units allowing self-service by
   2                     customers in mercantile occupancies shall be located on an
   3                     accessible route complying with 4.3. Requirements for
   4                     accessible reach range do not apply.”
   5            (1991 ADAAG § 4.1.3(12)).
   6            Second, and more fundamentally, the 1991 ADAAG standards have been
   7 superseded by the 2010 ADA Standards. It goes without saying that Plaintiff cannot
   8 rely upon superseded standards. Tellingly, Plaintiff is unable to cite to any current
   9 accessibility standards to support his legally untenable position.
  10            Finally, Plaintiff’s argument is nonsensical. Plaintiff concedes that
  11 merchandize and other items placed on shelves or display units do not have to
  12 comply with accessible reach range requirements. Plaintiff does not explain why
  13 tickets placed on a meat display case or bags in a pre-packed meat section must
  14 meet these requirements when all other items and merchandize are exempt.
  15            Thus, Plaintiff’s self-service ticket and bag claims fail as a matter of law.
  16 III.       CONCLUSION.
  17            For the foregoing reasons, Defendant respectfully requests that the Court
  18 grant Defendant’s motion for summary judgment and dismiss Plaintiff’s lawsuit in
  19 its entirety with prejudice.
  20
  21 Dated: September 21, 2020
  22                                    SHEPPARD, MULLIN, RICHTER & HAMPTON                     LLP
  23
  24                                    By                 /s/ Michael J. Chilleen
  25                                                      MICHAEL J. CHILLEEN
                                                          Attorneys for Defendant,
  26                                                   RALPHS GROCERY COMPANY
  27
  28

                                                      -2-
       SMRH:4849-6884-3980.1                                                            REPLY BRIEF
